PER CURIAM.
Appellant husband appeals a Final Judgment of Dissolution of Marriage contending that the trial court erred by denying his sixth motion for a continuance, and by failing to *184comply with Section 61.075(3), Florida Statutes (1995). The wife cross appeals alleging that the trial court erred in its equitable distribution, and in failing to award her attorney’s fees. We find no error in any of the points urged for reversal by either of the parties, see Alter v. Alter, 473 So.2d 775 (Fla.3d DCA 1985), except as to the denial of attorney’s fees to the wife. The equitable distribution left the wife with approximately forty-six percent of the marital assets, most of which are illiquid (including the family house) and left the husband with the balance of the marital assets, most of which are liquid. Under the circumstances, we believe the husband should be responsible for the wife’s attorney’s fees per Holley v. Holley, 547 So.2d 192 (Fla.2d DCA 1989). Therefore we return the matter to the trial court to make an appropriate award to the wife of attorney’s fees for representation in the trial court.
Reversed and remanded with directions.